[Cite as Cleveland v. State, 128 Ohio St. 3d 135, 2010-Ohio-6318.]




  THE CITY OF CLEVELAND, APPELLEE, v. THE STATE OF OHIO, APPELLANT.
        [Cite as Cleveland v. State, 128 Ohio St. 3d 135, 2010-Ohio-6318.]
R.C. 9.68 is a general law that displaces municipal firearm ordinances and does
       not unconstitutionally infringe on municipal home-rule authority.
(No. 2009-2280 — Submitted October 12, 2010 — Decided December 29, 2010.)
       APPEAL from the Court of Appeals for Cuyahoga County, No. 92663,
                        185 Ohio App. 3d 59, 2009-Ohio-5968.
                                  __________________
                               SYLLABUS OF THE COURT
R.C. 9.68 is a general law that displaces municipal firearm ordinances and does
        not unconstitutionally infringe on municipal home rule authority.
                                  __________________
        LUNDBERG STRATTON, J.
        {¶ 1} Today this court must decide whether R.C. 9.68, a statute enacted
by the General Assembly in 2006 that provides that only federal or state
regulations can limit an Ohioan’s individual right to bear arms, is a general law.
We hold that R.C. 9.68 is a general law that displaces municipal firearm
ordinances and does not unconstitutionally infringe on municipal home rule
authority.
                                 I. Procedural History
        {¶ 2} In 2006, the General Assembly enacted R.C. 9.68 as a component
of Sub.H.B. No. 347, effective March 14, 2007, recognizing that the right to keep
and bear arms is a “fundamental individual right” that is a “constitutionally
protected right in every part of Ohio” but that there was a “need to provide
uniform laws throughout the state” regulating ownership and possession of
firearms. R.C. 9.68(A), 151 Ohio Laws, Part IV, 8138, 8139.
                             SUPREME COURT OF OHIO




       {¶ 3} Before the General Assembly enacted R.C. 9.68, the city of
Cleveland, plaintiff-appellee, enacted several ordinances regulating firearms,
including Cleveland Codified Ordinances 627.08 (possession of firearms by
minors), 627.09 (possessing deadly weapons on private property), 627.10
(possessing certain weapons at or about public places), 627A.02 (access to
firearms, prohibiting children’s access to firearms), 628.03 (unlawful conduct,
prohibiting possession and sale of assault weapons), and 674.05 (registration of
handguns).
       {¶ 4} In March 2007, the city filed a complaint against the state of Ohio,
defendant-appellant, seeking a declaration that R.C. 9.68 (1) is an unconstitutional
infringement of Cleveland’s home rule powers under Section 3, Article XVIII of
the Ohio Constitution, (2) is an abuse of legislative power, and (3) violates the
single-subject provision of Section 15(D), Article II of the Ohio Constitution.
The trial court denied the city’s motion for summary judgment and granted the
state’s motion for summary judgment. The trial court concluded that based on
this court’s holding in Ohioans for Concealed Carry, Inc. v. Clyde, 120 Ohio
St.3d 96, 2008-Ohio-4605, 896 N.E.2d 967, R.C. 9.68 is constitutional and does
not violate the Home Rule Amendment to the Ohio Constitution. The trial court
further held that R.C. 9.68 is a “general law that is part of a comprehensive
statewide legislative enactment,” that Sub.H.B. No. 347 did not violate the single
subject rule, and that the General Assembly did not abuse its legislative power in
enacting the law.
       {¶ 5} The Cuyahoga County Court of Appeals reversed the judgment of
the trial court and remanded the cause for entry of summary judgment in favor of
the city. In so ruling, the court of appeals held that R.C. 9.68 is not a general law,
that it unconstitutionally limits municipalities’ home rule powers, and that it
violates the separation of powers doctrine of the Ohio Constitution. We accepted




                                          2
                                January Term, 2010




the state’s discretionary appeal. For the reasons that follow, we reverse the
judgment of the court of appeals.
                               II. Law and Analysis
       {¶ 6} We begin by recognizing the fundamental principle that a court
must “presume the constitutionality of lawfully enacted legislation.” Arnold v.
Cleveland (1993), 67 Ohio St. 3d 35, 38, 616 N.E.2d 163, citing Univ. Hts. v.
O'Leary (1981), 68 Ohio St. 2d 130, 135, 22 O.O.3d 372, 429 N.E.2d 148, and
Hilton v. Toledo (1980), 62 Ohio St. 2d 394, 396, 16 O.O.3d 430, 405 N.E.2d
1047. Therefore, we begin by presuming that R.C. 9.68 is constitutional, and so it
“will not be invalidated unless the challenger establishes that it is unconstitutional
beyond a reasonable doubt.”       Id. at 39.   See also State ex rel. Dickman v.
Defenbacher (1955), 164 Ohio St. 142, 57 Ohio Op. 134, 128 N.E.2d 59, paragraph
one of the syllabus.
       {¶ 7} Section 3, Article XVIII of the Ohio Constitution, commonly
known as the Home Rule Amendment, gives municipalities the “authority to
exercise all powers of local self-government and to adopt and enforce within their
limits such local police, sanitary and other similar regulations, as are not in
conflict with general laws.” Today we must determine whether R.C. 9.68 is a
general law.
       {¶ 8} We first turn to the words of the statute in question. R.C. 9.68
provides:
       {¶ 9} “(A) The individual right to keep and bear arms, being a
fundamental individual right that predates the United States Constitution and Ohio
Constitution, and being a constitutionally protected right in every part of Ohio, the
general assembly finds the need to provide uniform laws throughout the state
regulating the ownership, possession, purchase, other acquisition, transport,
storage, carrying, sale, or other transfer of firearms, their components, and their
ammunition. Except as specifically provided by the United States Constitution,



                                          3
                            SUPREME COURT OF OHIO




Ohio Constitution, state law, or federal law, a person, without further license,
permission, restriction, delay, or process, may own, possess, purchase, sell,
transfer, transport, store, or keep any firearm, part of a firearm, its components,
and its ammunition.”
        {¶ 10} Traditionally, we have used a three-part test to evaluate conflicts
under the Home Rule Amendment. A state statute takes precedence over a local
ordinance when “(1) the ordinance is an exercise of the police power, rather than
of local self-government, (2) the statute is a general law, and (3) the ordinance is
in conflict with the statute.” Mendenhall v. Akron, 117 Ohio St. 3d 33, 2008-
Ohio-270, 881 N.E.2d 255, ¶ 17.
        {¶ 11} The first and third parts of the analysis are not involved in this
case.   The city acknowledges that its firearm ordinances are an exercise of
municipal police power. Further, the city does not argue that its local firearm
ordinances do not conflict with R.C. 9.68. Thus, our focus is on the second part
of the home rule analysis, which involves determining whether R.C. 9.68 is a
general law.
                  A. Is R.C. 9.68 a General Law for Purposes of
                               Home Rule Analysis?
        {¶ 12} “A general law has been described as one which promotes
statewide uniformity.”    Ohio Assn. of Private Detective Agencies, Inc. v. N.
Olmsted (1992), 65 Ohio St. 3d 242, 244, 602 N.E.2d 1147. “Once a matter has
become of such general interest that it is necessary to make it subject to statewide
control as to require uniform statewide regulation, the municipality can no longer
legislate in the field so as to conflict with the state.” State ex rel. McElroy v.
Akron (1962), 173 Ohio St. 189, 194, 19 O.O.2d 3, 181 N.E.2d 26.
        {¶ 13} In Canton v. State, 95 Ohio St. 3d 149, 2002-Ohio-2005, 766
N.E.2d 963, this court held that to constitute a general law for purposes of home-
rule analysis, a statute must “(1) be part of a statewide and comprehensive



                                         4
                                January Term, 2010




legislative enactment, (2) apply to all parts of the state alike and operate
uniformly throughout the state, (3) set forth police, sanitary, or similar
regulations, rather than purport only to grant or limit legislative power of a
municipal corporation to set forth police, sanitary or similar regulations, and (4)
prescribe a rule of conduct upon citizens generally.” Canton at syllabus.
       {¶ 14} Applying the Canton test, the court of appeals concluded that R.C.
9.68 is not a general law, because it failed the first, third, and fourth prongs of the
Canton test. For the reasons that follow, we disagree.
             1. Statewide and Comprehensive Legislative Enactment
       {¶ 15} Under the first prong of the Canton test, we must examine whether
R.C. 9.68 is part of a statewide and comprehensive legislative enactment. The
court of appeals held that Sub.H.B. No. 347 pertains to a matter of statewide
concern but that it is not comprehensive, because it leaves a “great deal of firearm
activity unregulated.” Cleveland v. State, 185 Ohio App. 3d 59, 2009-Ohio-5968,
923 N.E.2d 183, ¶ 19. Specifically, the court held that Sub.H.B. No. 347 did not
address discharge of firearms, possession and sale of assault weapons, carrying
firearms in public places, possession and use of firearms by minors, registration of
handguns, registration and licensing of firearm dealers, licensing of firearm
owners, and background checks for firearm purchasers. Id. at ¶ 20.
       {¶ 16} In Clyde, this court held that “[t]he General Assembly reiterated
the need for uniformity in R.C. 9.68(A), which represents an attempt by that body
to nullify all municipal laws impeding uniform application of the state statute.”
Clyde, 120 Ohio St. 3d 96, 2008-Ohio-4605, 896 N.E.2d 967, at ¶ 40. In addition
to pointing to the words of the statute, we concluded that “[t]he General Assembly
could not have been more direct in expressing its intent for statewide
comprehensive handgun-possession laws.” Id. at ¶ 41. Thus, this court held that
R.C. 2923.126, “which regulates handgun possession as part of the licensing
procedure,” was a statewide comprehensive legislative enactment. Id.



                                          5
                             SUPREME COURT OF OHIO




       {¶ 17} Therefore, today we reaffirm what we held in Clyde—that R.C.
9.68 is part of a comprehensive statewide legislative enactment—and we hold that
the court of appeals erred in analyzing R.C. 9.68 in a vacuum. There are a host of
state and federal laws regulating firearms.       For example, statutes prohibit
possession of firearms in specific places.      See, e.g., R.C. 1547.69 (vessels),
2921.36 (detention and mental health facilities), 2923.121 (liquor establishments),
2923.122 (school zones), and 2923.123 (courthouses). Other statutes preclude
discharge of firearms in certain locations. See, e.g., R.C. 1541.19 (state parks),
2909.08 (airports), 2923.16 (motor vehicles), 2923.161 (habitation structures),
and 2923.162 (cemeteries, schoolhouses, churches, dwellings, charitable
institutions, and public roads).
       {¶ 18} In addition, there are statutes that prohibit certain persons from
possessing firearms. See, e.g., R.C. 2923.13 (felons and incompetents), 2923.15
(persons under the influence of drugs or alcohol), and 2923.211 (minors).
Further, state law bans the acquisition and possession of certain firearms, such as
automatic firearms, sawed off firearms, zip guns, and semiautomatic weapons.
R.C. 2923.11(E) and (K) and R.C. 2923.17. Other statutes preclude the reckless
transfer of a firearm to a person with a disability, R.C. 2923.20, preclude the
defacement of identification marks on firearms, R.C. 2923.201, authorize
interstate firearm transactions, R.C. 2923.22, and specify that locking devices be
offered with all firearm sales, R.C. 2923.25.
       {¶ 19} Other state statutes establish a framework of laws regarding
carrying concealed handguns. See, e.g., R.C. 2923.125 (licensing procedures) and
2923.126 (listing of places where carrying concealed handguns is prohibited and
where it is permitted). Still other statutes enhance criminal sentences when a
defendant commits certain offenses with a firearm. See, e.g., R.C. 2941.141 (one-
year prison term for general firearm specification), 2941.144 (six-year prison term
for possessing an automatic firearm or a firearm with a muffler), 2941.145 (three-



                                         6
                               January Term, 2010




year prison term for displaying or brandishing a firearm), 2941.146 (five-year
prison term for discharging a firearm from a motor vehicle), and 2941.1412
(seven-year prison term for discharging a firearm at police officers or corrections
officers).
        {¶ 20} Finally, our state firearm laws also integrate federal firearm laws.
See, e.g., R.C. 2923.22(C). Federal laws impose mandatory background checks
for firearm purchasers and prohibit persons with certain disabilities (such as prior
felony convictions, mental defects, or illegal alien status) from possessing
firearms. Section 922(g),(s), and (t), Title 18, U.S.Code. Federal laws also
require firearm dealers to meet specific qualifications and obtain a license, and
they criminalize the transport and sale of firearms by unlicensed persons.
Sections 922(a) and 923, Title 18, U.S.Code. In addition, federal law requires
that the sale of two or more firearms be reported to the attorney general and state
law enforcement, Section 923(g)(3)(A), Title 18, U.S.Code, and requires that
records of importation, production, shipment, receipt, sale, or other disposition of
firearms be maintained. Section 923(g)(1), Title 18, U.S.Code.
        {¶ 21} A comprehensive enactment need not regulate every aspect of
disputed conduct, nor must it regulate that conduct in a particularly invasive
fashion. See Marich v. Bob Bennett Constr. Co., 116 Ohio St. 3d 553, 2008-Ohio-
92, 880 N.E.2d 906, ¶ 20 (“There is no requirement that a statute must be devoid
of exceptions to remain statewide and comprehensive in effect”).                  “
‘[C]omprehensive’ does not mean ‘perfect.’ ” Dayton v. State, 157 Ohio App. 3d
736, 2004-Ohio-3141, 813 N.E.2d 707, ¶ 89. Nor does “comprehensive” mean
“exhaustive.” And the fact that regulations of firearms appear in various code
chapters does not nullify the fact that they are all part of a comprehensive
enactment concerning firearms. This court, in Am. Fin. Servs. Assn. v. Cleveland,
112 Ohio St. 3d 170, 2006-Ohio-6043, 858 N.E.2d 776, held that the General
Assembly had enacted comprehensive consumer mortgage lending regulations



                                         7
                             SUPREME COURT OF OHIO




even though the applicable provisions–R.C. 1.63 and 1349.25 through 1349.37–
were codified in two different chapters. Id. at ¶ 33.
        {¶ 22} Again, we hold that the court of appeals erred in considering R.C.
9.68 in isolation. In Clermont Environmental Reclamation Co. v. Wiederhold
(1982), 2 Ohio St. 3d 44, 2 OBR 587, 442 N.E.2d 1278, when considering whether
a statute prohibiting regulation of properly licensed hazardous waste disposal
facilities by a political subdivision was a valid general law, we held that “[t]he
section of law questioned * * * should not be read and interpreted in isolation
from the other sections [of the Revised Code Chapter] dealing with the state’s
control of the disposal of hazardous wastes.       All such sections read in pari
materia do not merely prohibit subdivisions of the state from regulation of these
facilities.   Conversely, the statutory scheme contained in this chapter is a
comprehensive one enacted to insure that such facilities are designed, sited, and
operated in the manner which best serves the statewide public interest.” Id. at 48.
        {¶ 23} “Considered in isolation, * * * a provision may fail to qualify as a
general law because it prohibits a municipality from exercising a local police
power while not providing for uniform statewide regulation of the same subject
matter.” N. Olmsted, 65 Ohio St. 3d 242, 245, 602 N.E.2d 1147. Rather than
considering R.C. 9.68 in pari materia with other statutes regulating firearms, the
court of appeals considered the provision in isolation, leading to the erroneous
conclusion that the statute is not part of a statewide comprehensive legislative
enactment regulating firearms.
        {¶ 24} We note that when we determined in Clyde that R.C. 9.68 is part of
a statewide and comprehensive legislative enactment, we took into account that
the General Assembly had “express[ed] its intent for statewide comprehensive
handgun possession laws.” Clyde, 120 Ohio St. 3d 96, 2008-Ohio-4605, 896
N.E.2d 967, ¶ 41. The General Assembly indicated that its intent in enacting R.C.
9.68 was “to provide uniform laws throughout the state” for firearm ownership



                                          8
                                January Term, 2010




and possession. R.C. 9.68(A). Moreover, statements made on the floor of the
House of Representatives and the Senate reflect the General Assembly’s belief
that the legislation would bring uniformity to the state, superseding the existing
patchwork of local firearm ordinances, which varied from one jurisdiction to the
next. See statements of Representative Jim Aslanides, House Session, Mar. 8,
2006, 126th General Assembly and Senator Jim Jordan, Senate Session, Nov. 29,
2006, 126th General Assembly.
       {¶ 25} We reaffirm the holding that R.C. 9.68 is part of a statewide
comprehensive legislative enactment.
                    2. Uniform Operation Throughout the State
       {¶ 26} As noted by the court of appeals, it is undisputed that R.C. 9.68
meets the second prong of the Canton test. The statute applies to all parts of the
state and operates uniformly.
            3. Establishes Police Regulations Rather Than Granting or
                      Limiting Municipal Legislative Power
       {¶ 27} Under the third prong of the Canton test, a general law must set
forth police, sanitary, or similar regulations rather than simply granting or limiting
municipal legislative power. The court of appeals held that R.C. 9.68 attempts to
curtail the city’s home rule police powers without enacting legislation to remedy
the purported ill of a confusing patchwork of municipal regulations involving
firearms. The appellate court once again found that R.C. 9.68 has many gaps, and
to support that holding, it relied on Justice O’Connor’s concurring opinion in
Cincinnati v. Baskin, 112 Ohio St. 3d 279, 2006-Ohio-6422, 859 N.E.2d 514,
wherein she stated: “In comparison to other states, Ohio has barely touched upon
the subject of firearm possession, use, transfer, and ownership.” Id. at ¶ 53.
       {¶ 28} However, the fact that some states have more regulations than
Ohio does not warrant a conclusion that Ohio’s statutory scheme for regulating
firearms is not comprehensive, nor does it mean that R.C. 9.68 does not set forth a



                                          9
                             SUPREME COURT OF OHIO




police regulation. We conclude that R.C. 9.68 establishes police regulations
rather than limiting municipal legislative power.
             4. Prescribes a Rule of Conduct Upon Citizens Generally
       {¶ 29} The court of appeals held that R.C. 9.68 does not prescribe a rule
of conduct upon citizens generally but instead limits lawmaking by municipal
legislative bodies. However, we note again that the court of appeals erred in
considering R.C. 9.68 in isolation rather than as part of Ohio’s comprehensive
collection of firearm laws. In Am. Fin. Servs. and Mendenhall, this court looked
to other statutes regulating the same subject to determine whether the particular
statute in question prescribed a rule of conduct upon citizens generally. See Am.
Fin., 112 Ohio St. 3d 170, 2006-Ohio-6043, 858 N.E.2d 776, ¶ 36, and
Mendenhall v. Akron, 117 Ohio St. 3d 33, 2008-Ohio-270, 881 N.E.2d 255, ¶ 27.
Thus, when we consider the entire legislative scheme, as we must, we conclude
that when interpreted as part of a whole, R.C. 9.68 applies to all citizens
generally.
                         B. Separation of Powers Analysis
       {¶ 30} In addition to regulating possession and ownership of firearms,
R.C. 9.68 also provides: “In addition to any other relief provided, the court shall
award costs and reasonable attorney fees to any person, group, or entity that
prevails in a challenge to an ordinance, rule, or regulation as being in conflict with
this section.” R.C. 9.68(B).
       {¶ 31} The court of appeals held that the General Assembly’s decision to
include a provision that awards attorney fees and costs to prevailing plaintiffs in
R.C. 9.68 invades the province of the judiciary. The court held that the provision
unconstitutionally “usurp[ed] judicial discretion in the award of attorney’s fees
and costs” and “invite[d] unwarranted litigation and attempt[ed] to coerce
municipalities into repealing or refusing to enforce longstanding local firearm




                                         10
                                 January Term, 2010




regulations.” Cleveland v. State, 185 Ohio App. 3d 59, 2009-Ohio-5968, 923
N.E.2d 183, ¶ 33 and 34. Again, we disagree.
       {¶ 32} The General Assembly has enacted many statutes that provide for
the award of attorney fees and costs to parties who prevail in certain types of
cases, as a means to deter certain conduct. See, e.g., R.C. 149.43(C)(2)(b) (public
records request,; 13010.06(D) (unconscionable consumer leases), 1345.75(A)
(nonconforming motor vehicle law, i.e., “Lemon Law”), 2151.23(G) (child
support contempt proceedings),       2743.48(F)(2) (wrongful imprisonment), and
3105.18(G) (spousal support contempt proceedings), to name a few. In addition,
the General Assembly has enacted statutes, such as R.C. 1345.09, which is part of
the Consumer Sales Practices Act, that authorize treble damages awards against
defendants for certain statutory violations.
       {¶ 33} Moreover, in Sorin v. Warrensville Hts. School Dist. Bd. of Edn.
(1976), 46 Ohio St. 2d 177, 75 O.O.2d 224, 347 N.E.2d 527, this court considered
whether a statute authorizing a court to grant “the relief prayed for in the petition
as may be proper in accordance with the evidence” impliedly permitted the trial
court, in the exercise of its equitable powers, to permit the recovery of attorney
fees in situations where the public policy of the state would otherwise be
subverted. This court held that it did not: “The General Assembly has expressly
provided for the recovery of attorney fees, as part of the costs of litigation, with
respect to certain statutory actions. See, e. g., R.C. 163.21, 309.13, 733.61,
1313.51, 5519.02. See, also, Billington v. Cotner (1974), 37 Ohio St. 2d 17 [66
O.O.2d 9, 305 N.E.2d 805]; State, ex rel. White, v. Cleveland (1973), 34 Ohio
St.2d 37 [63 O.O.2d 79, 295 N.E.2d 665]; Shuey v. Preston [(1961), 172 Ohio St.
413, 17 O.O.2d 258, 177 N.E.2d 789]. In light of the expressed precedent in this
state, State, ex rel. Michaels v. Morse [165 Ohio St. 599, 60 Ohio Op. 531, 138 N.E.2d
660], we defer to the General Assembly on the matter of statutory authorization of
recovery of attorney fees as part of the costs of litigation.” Id. at 180.



                                          11
                             SUPREME COURT OF OHIO




         {¶ 34} Thus, the General Assembly is clearly within its legislative
authority to authorize the award of attorney fees and costs in R.C. 9.68(B).
Therefore, R.C. 9.68’s authorization for awards of attorney fees and costs does
not violate the separation of powers doctrine.
                                    III. Conclusion
         {¶ 35} R.C. 9.68 addresses the General Assembly’s concern that absent a
uniform law throughout the state, law abiding gun owners would face a confusing
patchwork of licensing requirements, possession restrictions, and criminal
penalties as they travel from one jurisdiction to another. We hold that R.C. 9.68
is a general law that displaces municipal firearm ordinances and does not
unconstitutionally infringe on municipal home rule authority. Moreover, we hold
that the authorization for awards of attorney fees and costs in R.C. 9.68 does not
violate the separation of powers doctrine. Accordingly, we reverse the judgment
of the court of appeals and remand the cause to the court of appeals for it to
address the city’s assignment of error that Sub.H.B. No. 347 violates the one
subject rule, an issue which the court of appeals previously held to be moot.
                                                                Judgment reversed
                                                              and cause remanded.
         O’CONNOR, O’DONNELL, LANZINGER, and CUPP, JJ., concur.
         BROWN, C.J., and PFEIFER, J., dissent.
                               __________________
         PFEIFER, J., dissenting.
         {¶ 36} The Home Rule Amendment, Section 3, Article XVIII, Ohio
Constitution, states: "Municipalities shall have authority to exercise all powers of
local self-government and to adopt and enforce within their limits such local
police, sanitary, and other similar regulations, as are not in conflict with general
laws."




                                          12
                                January Term, 2010




        {¶ 37} In Am. Fin. Servs. Assn. v. Cleveland, 112 Ohio St. 3d 170, 2006-
Ohio-6043, 858 N.E.2d 776, ¶ 31, the court stated: "A statement by the General
Assembly of its intent to preempt a field of legislation is a statement of legislative
intent * * * but does not trump the constitutional authority of municipalities to
enact legislation pursuant to the Home Rule Amendment * * *." From this, I
conclude that the General Assembly is incapable of casting a preemption blanket
over an entire field.
        {¶ 38} The key issue when analyzing whether a local ordinance is a
proper subject of home rule is whether the ordinance conflicts with general laws.
Id. In Cincinnati v. Hoffman (1972), 31 Ohio St. 2d 163, 169, 60 O.O.2d 117, 285
N.E.2d 714, we stated that "in order for * * * a conflict to arise, the state statute
must positively permit what the ordinance prohibits, or vice versa, regardless of
the extent of state regulation concerning the same object." We have also stated
that "[n]o real conflict can exist unless the ordinance declares something to be
right which the state law declares to be wrong, or vice versa." Struthers v. Sokol
(1923), 108 Ohio St. 263, 268, 140 N.E. 519. When applying legal tests, such as
the test set forth in Canton v. State, 95 Ohio St. 3d 149, 2002-Ohio-2005, 766
N.E.2d 963, ¶ 9, it is possible to overlook the commonsense principles that
undergird the test. It is not enough to determine that R.C. 9.68 is a general law or
that R.C. 9.68 is extensive; the Cleveland ordinances must be shown to conflict
with the statute. In this case, I conclude that the Cleveland ordinances do not
conflict with R.C. 9.68, because they does not permit something that the statute
forbids or vice versa. Sokol at paragraph two of the syllabus.
        {¶ 39} Paragraph three of the syllabus in Sokol is even more specific; it
states: "A police ordinance is not in conflict with a general law upon the same
subject merely because certain specific acts are declared unlawful by the
ordinance, which acts are not referred to in the general law * * *." I believe that
R.C. 9.68 infringes upon municipalities' constitutional home-rule rights by



                                         13
                               SUPREME COURT OF OHIO




preventing them from tailoring ordinances concerning the regulation of guns to
local conditions. I dissent.
       BROWN, C.J., concurs in the foregoing opinion.
                                __________________
       Robert J. Triozzi, Cleveland Law Director, and Gary S. Singletary,
Assistant Law Director, for appellee.
       Richard Cordray, Attorney General, Benjamin C. Mizer, Solicitor General,
David M. Lieberman, Deputy Solicitor, and Pearl M. Chin, Assistant Attorney
General, for appellant.
       McNamee & McNamee, P.L.L., Cynthia P. McNamee, and Michael P.
McNamee, urging affirmance for amicus curiae city of Englewood.
       Bingham McCutchen, L.L.P., William F. Abrams, Karen Lu, and
Christopher Chang; and David Cannon, urging affirmance for amici curiae Legal
Community Against Violence, Ohio Coalition Against Gun Violence, Brady
Center to Prevent Gun Violence, Coalition to Stop Gun Violence, States United to
Prevent Gun Violence, Violence Policy Center, Ohio State University Youth
Violence Prevention Advisory Board, National Council of Jewish Women
Cleveland Section, Ohio State Public Affairs of the National Council of Jewish
Women, Toledo Area Ministries, Toledo Police Patrolman’s Association, city of
Akron, city of Cincinnati, city of Columbus, city of East Cleveland, city of Parma,
city of Shaker Heights, and village of New Albany.
       Schottenstein, Zox & Dunn Co., L.P.A., Stephen L. Byron, Rebecca K.
Schaltenbrand, and Stephen J. Smith; and John Gotherman, urging affirmance for
amicus curiae Ohio Municipal League.
       Lydy & Moan, Ltd., Daniel T. Ellis, and Frederick E. Kalmbach, urging
reversal for amicus curiae National Rifle Association of America, Inc.




                                        14
                             January Term, 2010




       Wildman, Harrold, Allen & Dixon, L.L.P., and James B. Vogts; and
Lawrence G. Keane, urging reversal for amicus curiae National Shooting Sports
Foundation, Inc.
                         ______________________




                                     15